EXHIBIT 10.03
 
CHANGE IN CONTROL AGREEMENT
 


Agreement made and entered into as of April 9, 2012 by and between Scott T.
Mereness (“Executive”) and Drew Industries Incorporated, a Delaware corporation
(the “Company”).
 
WHEREAS, the Company recognizes that Executive’s contribution to the growth and
success of the Company has been, and will continue to be, substantial; and the
Company wishes to assure Executive’s continued employment with the Company or
its subsidiaries; and
 
WHEREAS, the Company believes that it is in the best interest of the Company and
its stockholders to foster Executive’s objectivity in making decisions with
respect to any pending or threatened Change in Control (as hereinafter defined)
of the Company and to assure that the Company will have the continued dedication
and availability of Executive notwithstanding the possibility, threat or
occurrence of a Change in Control; and the Company believes that these goals can
best be accomplished by alleviating certain of the risks and uncertainties with
regard to Executive’s financial and professional security that would be created
by a pending or threatened Change in Control and that inevitably would distract
Executive and could impair his ability to objectively perform his duties for and
on behalf of the Company. Accordingly, the Company believes that it is
appropriate and in the best interest of the Company and its stockholders to
provide to Executive compensation arrangements upon a Change in Control that
mitigate Executive’s financial risks and uncertainties and that are reasonably
competitive with those of other companies.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:
 
1.        TERM OF AGREEMENT
 
This Agreement shall be effective from the date hereof and, subject to the
provisions of Section 4, shall extend to (and thereupon automatically terminate)
one (1) day after Executive’s termination of employment with the Company for any
reason. No termination of this Agreement shall limit, alter or otherwise affect
Executive’s rights hereunder with respect to a Change in Control which has
occurred prior to such termination, including without limitation Executive’s
right to receive the benefits provided herein.
 
2.        PURPOSE OF AGREEMENT
 
The purpose of this Agreement is to provide that, in the event of a Change in
Control, Executive may become entitled to receive certain benefits, as described
herein, in the event of his termination under specified circumstances.
 
 
 

--------------------------------------------------------------------------------

 
 
3.        CHANGE IN CONTROL
 
As used in this Agreement, the phrase “Change in Control” shall mean:
 
3.1         Except as provided in Section 3.3 hereof, a change in the effective
control of the Company (which shall result from the acquisition, or acquisition
during the 12-month period ending on the date of the latest acquisition, by any
person, entity or “group” [within the meaning of Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)] excluding,
for this purpose, the Company or its subsidiaries, or any executive benefit plan
of the Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company, of beneficial ownership [within the meaning of Rule
13d-3 promulgated under the Exchange Act] of thirty (30%) percent or more of the
total voting power of the Company’s voting securities entitled to vote generally
in the election of directors (the “Voting Securities”) or replacement of a
majority of the directors of the Company during any 12-month period by directors
not endorsed by a majority of the board of directors of the Company before
appointment or election), or
 
3.2         Consummation by the Company of a reorganization, merger or
consolidation with any other person, entity or corporation, other than
 
3.2.1            a merger or consolidation which would result in the Voting
Securities outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of another
entity) more than fifty percent (50%) of the combined voting power of the Voting
Securities of the Company or such other entity outstanding immediately after
such merger or consolidation, or
 
3.2.2           a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person,
entity or group acquires twenty-five percent (25%) or more of the combined
voting power of the Company’s then outstanding Voting Securities; or
 
3.3         Consummation by the Company of a plan of complete liquidation of the
Company or a sale or other disposition by the Company of all or substantially
all of the Company’s assets in one transaction or a series of transactions.
 
4.        EFFECT OF A CHANGE IN CONTROL
 
In the event of a Change in Control, Sections 6 through 11 of this Agreement
shall become applicable to Executive.  The provisions of these Sections shall
remain applicable until the second anniversary of the date upon which the Change
in Control occurs. On such second anniversary date, and provided that the
employment of Executive has not been terminated on account of a Qualifying
Termination (as defined herein), this Agreement shall terminate and be of no
further force or effect.
 
 
2

--------------------------------------------------------------------------------

 
 
5.        QUALIFYING TERMINATION
 
5.1           If within six (6) months following a Change in Control, Executive
voluntarily terminates his employment with the Company for any reason
(“Voluntary Termination”), or if within one (1) year following, or within one
hundred twenty (120) days prior to, a Change in Control, Executive’s employment
with the Company is terminated (“Involuntary Termination”), either of such
terminations shall be conclusively considered a “Qualifying Termination” unless:
 
5.1.1        The termination is on account of Executive’s death or Disability.
For such purposes, “Disability” shall mean a physical or mental incapacity as a
result of which Executive becomes unable to continue the performance of his
responsibilities for the Company and its affiliated companies and which, at
least three (3) months after its commencement, is determined to be total and
permanent by a physician agreed to by the Company and Executive (or Executive’s
legal representative). In the absence of agreement between the Company and
Executive, each party shall nominate a qualified physician and the two
physicians so nominated shall select a third physician who shall make the
determination as to Disability, or
 
5.1.2        An Involuntary Termination occurs for “Cause.” For this purpose,
“Cause” shall be limited to the following:
 
(i)           the refusal of Executive to comply with a lawful, written
instruction of the Board of Directors or Executive’s immediate supervisor, which
refusal is not remedied by Executive within a reasonable period of time after
his receipt of written notice from the Company identifying the refusal, so long
as the instruction is consistent with the scope and responsibilities of
Executive’s position as described in the Compensation Agreement (as defined
herein) and this Agreement prior to the Change in Control; or
 
(ii)           an act or acts of personal dishonesty by Executive which were
intended to result in substantial personal enrichment of Executive at the
expense of the Company or any of its affiliated companies; or
 
(iii)           Executive’s conviction of any misdemeanor involving an act of
serious moral turpitude or any felony.
 
5.2           Notwithstanding the foregoing, any termination of employment shall
not be considered voluntary and would be considered involuntary without
Detrimental Activity (as defined herein) if, within one (1) year following or
within one hundred twenty (120) days prior to, the Change in Control, (i)
Executive’s opportunity for aggregate compensation (Base Salary plus any cash or
equity incentive and other compensation) is reduced by more than ten (10%)
percent, or (ii) his authority or duties are materially changed and he elects to
terminate his employment within sixty (60) days following such reduction,
modification or change.  Executive’s authority or duties shall conclusively be
considered to have been “materially changed” if, without Executive’s express and
voluntary written consent, there is any substantial diminution or adverse
modification in Executive’s title, status, overall position, responsibilities,
general working environment (including without limitation secretarial and staff
support, offices, and frequency and mode of travel), or if, without Executive’s
express and voluntary written consent, Executive’s job location is transferred
to a site more than fifty (50) miles away from his residence and fifteen (15)
miles from the Company’s location on the date hereof.
 
 
3

--------------------------------------------------------------------------------

 


6.        SEVERANCE PAYMENT
 
6.1           Subject to Section 6.2 hereof, if Executive’s employment is
terminated as a result of a Qualifying Termination, the Company shall pay
Compensation (as hereinafter defined) to Executive (A) in the event of an
Involuntary Termination, for the two (2) years following the Qualifying
Termination, but in no event less than the Base Salary and Benefits that
Executive would have received in the event of a termination of the Compensation
Agreement for any reason other than Disability, Death, or Detrimental Activity,
or (B) in the event of a Voluntary Termination, for one (1) year following the
Qualifying Termination, in either event in accordance with the Company’s
customary payroll practice (the “Severance Payment”).  Except as provided in
Section 6.5 hereof, such payments shall commence on the next payroll payment
date following the Qualifying Termination.
 
6.2           The Severance Payment payable by the Company to Executive shall be
reduced by an amount equal to the compensation and other benefits received by
Executive from other employment or consulting activities, with or on behalf of,
the person, entity or group, or their affiliates, which consummated the Change
in Control as set forth in Section 3 hereof.
 
6.3           For purposes of this Agreement, Executive’s “Compensation” shall
equal the sum of (i) Executive’s salary at the annual rate applicable on the
date of the Qualifying Termination, plus (ii) a “Bonus Increment.” The Bonus
Increment shall equal the annualized average of all bonuses and incentive
compensation payments paid to Executive during the three (3) year period
immediately before the date of the Change of Control under all of the Company’s
bonus and incentive compensation plans or arrangements as disclosed in the
Company’s annual Proxy Statement. Any shares of the Company’s common stock paid
in accordance with the Bonus Increment shall have a value equal to the fair
market value as of the last day of the period for which they are issued.
 
6.4           The Severance Payment hereunder is in lieu of any severance
payment that Executive might otherwise be entitled to from the Company in the
event of a Change in Control under the Company’s applicable severance pay
policies, if any, or under any other oral or written agreement.
 
6.5           Notwithstanding anything herein to the contrary, if at the time of
the Executive’s “Separation From Service” (as hereinafter defined) the Executive
shall be a “specified employee” (within the meaning of Treasury Regulation
1.409A-1(i)), as determined in a uniform manner by the Company, any Severance
Payment payable to the Executive shall not be paid or commence until the first
business day after six months following the Executive’s “Separation From
Service” (or if earlier upon his death).  The term “Separation From Service”
shall mean the Executive’s termination of active employment, whether voluntary
or involuntary (other than by death) with the Company or any of its affiliated
companies within the meaning of Treasury Regulation 1.409A-1(h).  The Company
will determine whether the Executive has terminated active employment (and
incurred a Separation From Service) based upon facts and circumstances described
in Treasury Regulation 1.409A-1(h)(1)(ii).  The Executive shall incur a
Separation From Service if the Company and the Executive reasonably anticipate
the Executive will not perform any additional services after a certain date or
that the level of bona fide services (as an employee or an independent
contractor) will permanently decrease to no more than twenty (20%) percent of
the average level of bona fide services performed over the immediately preceding
36-month period.  The provisions of this Section 6.5 shall only apply if, and to
the minimum extent, necessary to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, to avoid the Executive’s incurrence of any
additional taxes or penalties under Section 409A.
 
 
4

--------------------------------------------------------------------------------

 
 
7.        CALCULATION OF INCENTIVE COMPENSATION
 
7.1           For purposes of this Agreement, capitalized terms not otherwise
defined shall have the meanings ascribed to them in the Executive Employment and
Non-Competition Agreement between the Executive and the Company dated the date
hereof (the “Compensation Agreement”).
 
7.2           In the event of a Change in Control, any and all unvested
stock-based awards of Executive shall immediately become fully vested, except
for any unvested stock-based awards based on achievement of performance goals
which were granted pursuant to Section 5.2 of the Compensation Agreement, which
awards shall vest proportionately as follows:


(A)           For purposes of calculating the Proportionate LTI Shares, Adjusted
EPS shall be determined for the then current year through the end of the month
preceding the date (the “Calculation Date”) which is the earlier of the date on
which the Change in Control or a Qualifying Termination occurs, and Adjusted EPS
will be annualized (the “Calculation Adjusted EPS”), and
 
(B)           If the Calculation Date occurs during the first year of any
Applicable Measurement Period and the Calculation Adjusted EPS for that year
exceeds the Benchmark EPS by more than six (6%) percent, the Executive shall be
entitled to receive LTI Shares in proportion to the percentage increase in such
Calculation Adjusted EPS over 6% up to a percentage increase of twelve (12%)
percent, and

 
(C)           If the Calculation Date occurs during the second year of any
Applicable Measurement Period and the Calculation Adjusted EPS for that year
exceeds the Benchmark EPS by more than twelve and one-half (12.5%) percent, the
Executive shall be entitled to receive LTI Shares in proportion to the
percentage increase in such Calculation Adjusted EPS over 12.5% up to a
percentage increase of twenty five (25%) percent, and
 
(D)           If the Calculation Date occurs during the third year of any
Applicable Measurement Period and the Calculation Adjusted EPS for that year
exceeds the Benchmark EPS by more than twenty (20%) percent, the Executive shall
be entitled to receive LTI Shares in proportion to the percentage increase in
such Calculation Adjusted EPS over 20% up to a percentage increase of forty
(40%) percent, less the number of LTI Shares received with respect to the second
year of such Applicable Measurement Period, and


(E)           In each case (B)-(D) multiplied by a fraction, the numerator of
which shall be the number of months of employment through the Calculation Date
and the denominator of which shall be 36.
 
 
5

--------------------------------------------------------------------------------

 


7.3           In the event of a Change in Control, for purposes of calculating
the Proportionate RONA Bonus, Average Net Assets shall be determined as of the
Calculation Date, and Operating Profits shall be determined for the then current
year through the end of the month preceding the Calculation Date, and Operating
Profits will be annualized. If the Calculation Date occurs prior to the
expiration of any full year, the Proportionate RONA Bonus shall be calculated
proportionately based on the number of months from the beginning of such year
until the Calculation Date.
 
7.4           In the event of a Qualifying Termination, Executive shall be
entitled to continue to participate in the following executive benefit programs
which had been made available to Executive (including his immediate family) and
at the same level before the Qualifying Termination: group medical insurance,
group-term life insurance and disability insurance, use of automobile provided
by the Company, and long-term care insurance. These programs shall be continued
at no cost to Executive, except to the extent that tax rules require the
inclusion of the value of such benefits in Executive’s income.  The programs
shall continue for Executive’s benefit for two (2) years after the date of the
Qualifying Termination; provided, however, that Executive’s participation in
each of such programs shall be earlier terminated or reduced, as applicable, if
and to the extent Executive receives benefits as a result of concurrent coverage
through another program.
 
8.        RIGHTS AND OBLIGATIONS PRIOR TO A CHANGE IN CONTROL
 
Prior to the date which is one hundred twenty (120) days before a Change in
Control, the rights and obligations of Executive with respect to his employment
by the Company shall be determined in accordance with the policies and
procedures adopted from time to time by the Company and the provisions of any
written employment contract in effect between the Company and Executive from
time to time.  Unless otherwise expressly set forth in a separate written
employment agreement between Executive and the Company, the employment of
Executive is expressly at-will, and Executive or the Company may terminate
Executive’s employment with the Company at any time and for any reason, with or
without cause, provided that if such termination occurs within one hundred
twenty (120) days prior to or one (1) year after a Change in Control and
constitutes a Qualifying Termination the provisions of this Agreement shall
govern the payment of the Severance Payment and the other benefits as provided
herein.
 
9.        NON-EXCLUSIVITY OF RIGHTS
 
Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its affiliated companies and for which
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any stock option or other agreements with the
Company or any of its affiliated companies. Except as otherwise provided in
Sections 6 and 7 hereof, amounts which are vested benefits or which Executive is
otherwise entitled to receive under any plan or program of the Company or any of
its affiliated companies at or subsequent to the date of any Qualified
Termination shall be payable in accordance with such plan or program.
 
 
6

--------------------------------------------------------------------------------

 
 
10.      FULL SETTLEMENT
 
The Company’s obligation to pay the Severance Payment and other benefits
provided for in this Agreement and otherwise to perform its obligations
hereunder (i) shall not be affected by any set-off, counter-claim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others, and (ii) are subject to receipt by the Company of a duly
executed and acknowledged Waiver and Release in the form attached hereto as
Exhibit A.  In no event shall Executive be obligated to seek other employment or
to take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which
Executive may reasonably incur as a result of Executive’s successful collection
efforts to receive amounts payable hereunder.
 
11.      SUCCESSORS.
 
11.1           This Agreement is personal to Executive, and without the prior
written consent of the Company shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.
 
11.2           The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company.
 
12.      GOVERNING LAW
 
12.1           This Agreement is made and entered into in the State of Indiana,
and the internal laws of Indiana shall govern its validity and interpretation in
the performance by the parties hereto of their respective duties and obligations
hereunder.
 
12.2           Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court located in Indianapolis,
Indiana over any suit, action or proceeding arising out of or relating to this
Agreement.  Each party hereby irrevocably waives to the fullest extent permitted
by law, (i) the right to a trial by jury; (ii) any objection that they may now
or hereafter have to the venue of any such suit, action or proceeding brought in
any such court; or (iii) any claim that any such suit, action or proceeding has
been brought in an inconvenient forum. Final judgment in any suit, action or
proceeding brought in any such court shall be conclusive and binding upon each
party duly served with process therein and may be enforced in the courts of the
jurisdiction of which either party or any of their property is subject, by a
suit upon such judgment; provided, however, that nothing contained herein shall
prevent the judgment debtor from appealing such decision in a Court of competent
jurisdiction.
 
13.      MODIFICATIONS
 
This Agreement may be amended or modified only by an instrument in writing
executed by all of the parties hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
14.      NOTICES
 
Any notice or communications required or permitted to be given to the parties
hereto shall be in writing and shall be delivered personally or be sent by
United States registered or certified mail, postage prepaid and return receipt
requested, or by nationally recognized courier, and addressed or delivered as
follows, or at such other addresses the party addressed may have substituted by
notice pursuant to this Section:
 
To the Company:
To Executive:
 
Drew Industries Incorporated
200 Mamaroneck Avenue
White Plains, New York, 10601
Attention:  Chief Financial Officer
 
Scott T. Mereness

 
15.      CAPTIONS
 
The captions of this Agreement are inserted for convenience and do not
constitute a part hereof.
 
16.      SEVERABILITY
 
In case any one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein and there
shall be deemed substituted for such invalid, illegal or unenforceable provision
such other provision as will most nearly accomplish the intent of the parties to
the extent permitted by the applicable law. In case this Agreement, or any one
or more of the provisions hereof, shall be held to be invalid, illegal or
unenforceable within any governmental jurisdiction or subdivision thereof, this
Agreement or any such provision thereof shall not as a consequence thereof be
deemed to be invalid, illegal or unenforceable in any other governmental
jurisdiction or subdivision thereof.
 
17.      COUNTERPARTS
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall together constitute one in the
same Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered effective as of the day and year first written above.
 

        Scott T. Mereness            
DREW INDUSTRIES INCORPORATED
 

          By:               Name:  Fredric M. Zinn             Title:  Chief
Executive Officer  

 
 
8

--------------------------------------------------------------------------------

 
                        
EXHIBIT 10.03
 
Exhibit A
 
CHANGE IN CONTROL AGREEMENT


Waiver and Release
 
The attached Waiver and Release Agreement is to be executed by Executive upon
the occurrence of a Qualifying Termination under the Change in Control
Agreement.
 
WAIVER AND RELEASE AGREEMENT


This Waiver and Release Agreement (the “Waiver and Release”) is entered into by
and among Drew Industries Incorporated, a Delaware corporation (“Drew”) and
Scott T. Mereness (“Executive”) this ________ day of ________, 201_.
 
1.        General Waiver and Release
 
For and in consideration of the agreement of the Company to provide Executive
the Severance Payment described in the Amended and Restated Change in Control
Agreement, dated as of April ____, 2012, among Executive and the Company (the
“Agreement”), Executive, with the intention of binding himself and all of his
heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Company, and all of its respective past and
present officers, directors, stockholders, employees, agents, parent
corporations, predecessors, subsidiaries, affiliates, estates, successors,
assigns and attorneys (hereinafter collectively referred to as “Released
Parties”) from any and all claims, charges, actions, causes of action, sums of
money due, suits, debts, covenants, contracts, agreements, rights, damages,
promises, demands or liabilities (hereinafter collectively referred to as
“Claims”) whatsoever, in law or in equity, whether known or unknown, suspected
or unsuspected, which Executive, individually or as a member of any class, now
has, owns or holds or has at any time heretofore ever had, owned or held against
the Released Parties including, but not limited to, Claims arising out of or in
any way connected with Executive’s employment with the Company or any of the
Released Parties or the termination of any such employment relationship,
including, but not limited to, Claims pursuant to Federal, state or local
statute, regulation, ordinance or common-law for (i) employment discrimination;
(ii) wrongful discharge; (iii) breach of contract; (iv) tort actions of any
type, including those for intentional or negligent infliction of emotional harm;
and (v) unpaid benefits, wages, compensation, commissions, bonuses or incentive
payments of any type (excluding amounts which have been earned but have not been
paid on the release date), except as follows:
 
1.1           those obligations of the Company and its affiliates under the
Agreement, pursuant to which this Waiver and Release is being executed and
delivered;
 
1.2           claims, if any, for Executive’s accrued or vested benefits under
the retirement plans, savings plans, stock options, investment plans and
employee welfare benefit plans, if any, of the Released Parties (within the
meaning of Section 3(1) of the Employee Retirement Income Security Act of 1974
(“ERISA”)), as amended; provided, however, that nothing herein is intended to or
shall be construed to require the Released Parties to institute or continue in
effect any particular plan or benefit sponsored by the Released Parties and the
Company and all other Released Parties hereby reserve the right to amend or
terminate any such plan or benefit at any time; and
 
 
9

--------------------------------------------------------------------------------

 
 
1.3           any rights to indemnification or advancement of expenses to which
Executive may otherwise be entitled pursuant to the articles of incorporation or
bylaws of any of the Released Parties, or by contract or applicable law, as a
result of Executive’s service as an officer or director of any of the Released
Parties. Executive further understands and agrees that he has knowingly
relinquished, waived and forever released any and all remedies arising out of
the aforesaid employment relationship or the termination thereof, including,
without limitation, claims for backpay, front pay, liquidated damages,
compensatory damages, general damages, special damages, punitive damages,
exemplary damages, costs, expenses and attorneys’ fees, except for the Severance
Payment required pursuant to the Agreements.
 
2.        Covenant Not to Sue
 
Executive acknowledges and agrees that this Waiver and Release may not be
revoked at any time and that he will not institute any suit, action, or
proceeding, whether at law or equity, challenging the enforceability of this
Waiver and Release. Should Executive ever attempt to challenge the terms of this
Waiver and Release, attempt to obtain an order declaring this Waiver and Release
to be null and void, or institute litigation against any of the Released Parties
based upon a Claim which is covered by the terms of this Waiver and Release,
Executive will as a condition precedent to such action repay all monies paid to
him under the terms of the Agreement and this Waiver and Release. Furthermore,
if Executive does not prevail in an action to challenge this Waiver and Release,
to obtain an order declaring this Waiver and Release to be null and void, or in
any action against any of the Released Parties based upon a Claim which is
covered by the Waiver and Release set forth herein, Executive shall pay to the
Company and/or the appropriate Released Parties all their costs and attorneys’
fees incurred in their defense of Executive’s action.
 
3.        Denial of Liability
 
Executive acknowledges and agrees that neither the payment of the Severance
Payment under the Agreement nor this Waiver and Release is to be construed in
any way as an admission of any liability whatsoever by the Company or any of the
other Released Parties, by whom liability is expressly denied.
 
4.        Agreement Not to Seek Further Relief
 
Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date of execution of this
Waiver and Release, filed any complaints, charges or lawsuits against any of the
Released Parties with any governmental agency or any court or tribunal, with
respect to any Claims related to Executive’s employment or the termination
thereof as provided in Section 1 hereof, and that he will not do so at any time
hereafter, except to enforce any rights he has pursuant to the Agreement.
Executive further acknowledges and agrees that he hereby waives any right to
accept any relief or recovery, including costs and attorneys’ fees, that may
arise from any charge or complaint before any Federal, state or local court or
administrative agency against the Released Parties.
 
 
10

--------------------------------------------------------------------------------

 
 
5.        Company Property
 
Executive agrees that he will not retain or destroy, and will immediately return
to the Company, any and all property of the Company in his possession or subject
to his control, including, but not limited to, keys, credit and identification
cards, personal items or equipment provided for his use, customer files, and
information, all other files and documents relating to the Company and its
business, together with all written or recorded materials, documents, computer
disks, plans, records or notes or other papers belonging to the Company.
Executive further agrees not to make, distribute or retain copies of any such
information or property.
 
6.        Non-Competition-Corporate Property-Confidential Information
 
6.1           During the period beginning with the date hereof and ending on the
date of the final installment of the Severance Payment as provided in the
Agreement (the “Restricted Period”), Executive will not, directly or indirectly,
undertake or perform services in or for, or render services to, participate in,
or have financial interest in, or engage in, any business competitive to that of
the business of the LCI Entities, the Kinro Entities or Drew (collectively, the
“Affiliated Companies’) or solicit for employment or employ any employee of the
Affiliated Companies.  For purposes hereof, a business shall be deemed
competitive if it is conducted in any geographic or market area in which any of
the Affiliated Companies are engaged in business during the Restricted Period
and involves the development, design, manufacture, marketing, packaging, sale,
use in production, or distribution, of any products developed, designed,
manufactured, sold, used in production, or distributed, or the offering of any
services offered, by any of the Affiliated Companies, whether on the date hereof
or as of the termination or expiration date of this Agreement including, but not
limited to, products for the manufactured housing (including park and office
models), modular housing, recreational vehicle, bus, and boat and other
specialty utility trailer, industries; and the Executive will be deemed directly
or indirectly to engage in such business if the Executive, or any member of his
immediate family participates in such business, or in any entity engaged in or
which owns such business, as an officer, director, employee, consultant,
partner, individual proprietor, manager or as an investor who has made any
loans, contributed to capital stock or purchased any stock; the Executive will
not, at any time, utilize any tradenames or corporate names used by the
Affiliated Companies, or any derivatives of such names, in any business
competitive to that of the business of the Affiliated Companies, nor any patent,
trademark, tradename, service mark, logo, copyright or similar intellectual
property, whether or not registered, of any of the Affiliated Companies.  The
foregoing, however, shall not be deemed to prevent the Executive from investing
in securities if such class of securities in which the investment is made is
listed on a national securities exchange or is of a company registered under
Section 12(g) of the Securities Act of 1934 and, if the company in which such
investment is made competes with any of the Affiliated Companies, such
investment represents less than one (1%) per cent of the outstanding securities
of such class.


6.2           The Executive agrees that all products, packaging, inventions,
patents, patent applications, designs, creations, ideas, techniques, methods, or
any portions thereof, or any improvements or modifications thereon, or any
know-how or procedures related thereto, which relate to the business of the
Affiliated Companies, conceived, invented, discovered or executed by the
Executive, whether or not marketed or utilized by the Affiliated Companies,
shall be sole and exclusive property of the Affiliated Companies, without
additional compensation payable thereof; and by these presents the Executive
hereby assigns to the Company any and all right, title and interest he has, or
may have, therein.
 
 
11

--------------------------------------------------------------------------------

 


6.3           The Executive acknowledges and agrees that during, and as a
consequence of employment with the Company, he has learned confidential,
proprietary and trade secret information of and about the Affiliated Companies,
and has had access to and has been involved in the development and utilization
of the Affiliated Companies’ confidential and proprietary business information.
“Confidential Information” means information about the Affiliated Companies in
whatever form disclosed or known to the Executive as a consequence of his
employment by the Company which relates to the Affiliated Companies’ business,
products, processes, or services that gives them a competitive advantage in the
marketplace, including, but not limited to: (a) any information that would be
considered a trade secret within the meaning of applicable Federal or state law;
(b) information relating to any of the Affiliated Companies’ existing products
or services or products or services under development; (c) information relating
to the Affiliated Companies’ business dealings with customers or suppliers; (d)
confidential customer or prospective customer lists; (e) sales-prices, costs,
and profit margins; (f) confidential marketing and advertising programs; (g)
financial information; (h) sales performance and strategies; (i) human resources
strategies; (j) merger and acquisition plans; and (k) proprietary software or
processes utilized by the Affiliated Companies.  Confidential Information does
not include information that the Executive proves was generally known and
readily available to the Affiliated Companies’ competitors through legitimate
means.  The Executive agrees that he will not, either during the Term or at any
time after the termination or expiration of this Agreement, disclose to anyone
(except as authorized by the Corporations in furtherance of its business),
publish, or use in competition with the Affiliated Companies, any of their
Confidential Information.  The Executive further agrees to abide by all rules or
regulations the Company may implement from time to time to further protect their
Confidential Information.
 
6.4           The Executive has carefully considered the nature and extent of
the restrictions placed upon him, and the rights and remedies the Company have
has under this Agreement, and acknowledges and agrees that they are reasonable
as to time, territory, and activity; are designed to eliminate unfair
competition to the Company; do not stifle the Executive’s inherent skill and
experience or prohibit the Executive from being gainfully employed in the
Executive’s chosen profession; are fully required to protect the legitimate
interests in the Company; and do not confer a benefit upon the Company
disproportionate to the restrictions imposed upon the Executive, or the
consideration given therefor.  It is the intention of the parties that, if any
court of competent jurisdiction after a hearing on the merits construes any
provision or clause of this Section 10, or any portion thereof, to be illegal,
invalid or unenforceable because of the duration of such provision or the area
or matter covered thereby, such court shall reduce the duration, area, or matter
of such provision, and in its reduced form, such provision shall then be
enforceable and shall be enforced.


6.5           Executive agrees that the obligations created by the restrictions
placed upon him by this Section 6, as well as the Company’s rights and remedies
in connection therewith, are in all respects transferable by the Company to any
transferee of all or substantially all of the assets of the Company, or to the
acquirer(s) of the Company’s capital stock.
 
 
12

--------------------------------------------------------------------------------

 
 
6.6           Provided that Executive’s employment was not terminated by the
Company for Detrimental Activity and for so long as Executive is not in default
hereof, during the Restricted Period the Company will provide Executive with the
medical coverage and disability insurance to which he is entitled pursuant to
Sections 7.1 and 7.4 of the Compensation Agreement reduced by the medical
coverage and disability insurance received by Executive from other employment or
consulting activities.
 
7.        Confidentiality Agreement
 
Executive acknowledges that the terms of this Waiver and Release are
confidential. Accordingly, Executive agrees not to disclose or publish to any
person or entity, except to his attorneys, accountants, financial advisors and
family (who agree to maintain such confidentiality) or as required by law or as
necessary to prepare tax returns, the terms and conditions or sums being paid in
connection with this Waiver and Release.
 
8.        Acknowledgment
 
Executive acknowledges that he has carefully read and fully understands the
terms of this Waiver and Release and the Agreement and that this Waiver and
Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any or the
other Released Parties as to the merits, legal liabilities or value of his
claims. Executive further acknowledges that he has had a full and reasonable
opportunity to consider this Waiver Release and that he has not been pressured
or in any way coerced into executing this Waiver and Release.
 
9.        Choice of Laws
 
9.1           This Waiver and Release and the rights and obligations of the
parties hereto shall be governed and construed in accordance with the laws of
the State of Indiana.
 
9.2           Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court located in Indianapolis,
Indiana over any suit, action or proceeding arising out of or relating to this
Agreement.  Each party hereby irrevocably waives to the fullest extent permitted
by law, (i) the right to a trial by jury; (ii) any objection that they may now
or hereafter have to the venue of any such suit, action or proceeding brought in
any such court; or (iii) any claim that any such suit, action or proceeding has
been brought in an inconvenient forum. Final judgement in any suit, action or
proceeding brought in any such court shall be conclusive and binding upon each
party duly served with process therein and may be enforced in the courts of the
jurisdiction of which either party or any of their property is subject, by a
suit upon such judgement.
 
 
13

--------------------------------------------------------------------------------

 
 
10.      Severability
 
Except for the waiver and release contained in Section 1 hereof, if any
provision of this Waiver and Release is unenforceable or is held to be
unenforceable, such provision shall be fully severable, and this Waiver and
Release and its terms shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court construing the provisions
shall add as a part hereof a provision as similar in terms and effect to such
unenforceable provision as may be enforceable, in lieu of the unenforceable
provision.  In the event that the release contained in Section 1 hereof is
unenforceable or is held to be unenforceable, the parties understand and agree
that the remaining provisions of this Waiver and Release shall be rendered null
and void and that neither party shall have any further obligation under any
provision of this Waiver and Release.
 
11.      Entire Agreement
 
This document contains all terms of the Waiver and Release and supersedes and
invalidates any previous agreements or contracts regarding the same subject
matter. No representations, inducements, promises or agreements, oral or
otherwise, which are not embodied herein shall be of any force or effect.
 
IN WITNESS WHEREOF, the undersigned acknowledges that he has read this Waiver
and Release Agreement and sets his hand and seal this ____ day of ____________,
201_.
 


 

      Scott T. Mereness

 


Sworn to and subscribed before me this
_____ day of ______________, 20__




_______________________________
Notary Public


My Commission Expires:


_____________________

 
14